

PRESSTEK, INC.
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
Presstek, Inc. hereby grants the following nonqualified stock option pursuant to
the Presstek, Inc. 2008 Omnibus Incentive Plan.  The terms and conditions set
forth below and the terms of the Plan are also a part of this Agreement.
 
Name of Employee (the “Optionee”):
 
Date of this option grant:
 
Number of shares of the Company’s Common Stock subject to this option (“Option
Shares”):
 
Option exercise price per share:
 
Vesting Time Period:
 
Option Expiration Date
 



 
Option Vesting Schedule:
 
[TO BE COMPLETED]
 


 
Except as provided in this Agreement, vesting of options is dependent on the
continuation of service with the Company and unvested options expire immediately
upon termination of employment.  Vested options generally may be exercised after
termination of employment for a limited period of thirty (30) days.
 



 

 
 
Presstek, Inc.
 
By:
 
 
 


 
 

--------------------------------------------------------------------------------

 

1. Grant Under Plan.  This option is granted pursuant to the Presstek, Inc. (the
“Company”) 2008 Omnibus Incentive Plan (the “Plan”), and is governed by, and
subject to, all of the terms and conditions set forth in the
Plan.  Notwithstanding anything in this Agreement to the contrary, to the extent
of any conflict between the terms of the Plan and this Agreement, the terms of
the Plan shall control. Unless the context otherwise requires, terms used herein
shall have the same meaning as in the Plan.
 
2. Grant as Nonqualified Stock Option.  This option is not intended to qualify
as an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”).
 
3. Vesting and Exercisability of Option if Service Continues.  Provided that the
Optionee has remained in continuous service with the Company through the dates
listed on the vesting schedule set forth on the cover page hereof, the option
shall vest with respect to the Option Shares on such dates.  No portion of this
option may be exercised until such portion shall have vested in accordance with
the vesting schedule set forth on the cover page hereof.
 
4. Termination of Service.
 
(a) Termination Other than by reason of Death, Disability or for Cause.  If the
Optionee ceases to be a employee of the Company, other than by reason of death
or disability as defined in Section 5 hereof or as a result of termination for
Cause as defined in Section 1.4 of the Plan, this option may thereafter be
exercised, to the extent it is vested and exercisable on the date of such
termination, until the expiration of thirty (30) days from the date of
termination of employment.  Any portion of this option that is not vested on the
Optionee’s date of termination of employment shall immediately expire and be
forfeited.  This option shall not be affected by any change of service within or
among the Company and its subsidiaries so long as the Optionee continuously
remains an employee of the Company or any subsidiary.
 
(b) Termination for Cause.  If the employment of the Optionee is terminated for
Cause (as defined in Section 1.4 of the Plan), this option, whether vested or
not, shall terminate immediately, shall immediately expire and be forfeited, and
any and all rights which the Optionee may have had with respect to such option
shall be extinguished.
 
5. Death; Disability.
 
(a) Death.  If the Optionee dies while in the employ of the Company, this option
(i) shall fully vest to the extent any portion is unvested and (ii) may be
exercised, by the Optionee’s estate, personal representative or beneficiary, at
any time after the date of death for a period of one (1) year, but not later
than the scheduled expiration date.
 
(b) Disability.  If the Optionee ceases to be employed by the Company by reason
of his or her disability, this option (i) shall fully vest to the extent any
portion is unvested and (ii) may be exercised, at any time after such cessation
of service for a period of one (1) year, but not later than the scheduled
expiration date.  For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e) (3) of the Internal Revenue Code of
1986, as amended.
 

 




BST99 1433620-3.069646.0010
 
 

--------------------------------------------------------------------------------

 



 
6. Partial Exercise.  This option may be exercised, to the extent that it is
vested, in part at any time and from time to time, except that this option may
not be exercised for a fraction of a share.
 
7. Payment of Exercise Price.
 
(a) Payment Options.  The aggregate exercise price for the Option Shares elected
to be purchased shall be paid by one or any combination of the following forms
of payment that are applicable to this option:
 
(i)  
in cash, by certified or bank check payable to the order of the Company in an
amount equal to the aggregate exercise price of such Option Shares;

 
(ii)  
subject to Section 7(b) below, if the Common Stock is then traded on a national
securities exchange or on the Nasdaq National Market (or successor trading
system), by delivery of shares of Common Stock having a Fair Market Value equal
as of the date of exercise to the aggregate exercise price of such Option
Shares; or

 
(iii)  
if the Common Stock is then traded on a national securities exchange or on the
Nasdaq National Market (or successor trading system), by method of a cashless
exercise in such form as may be approved from time to time in the Committee’s
sole discretion in an undertaking by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the aggregate exercise price of the
Option Shares, or delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the aggregate exercise
price of the Option Shares.

 
(b) Limitations on Payment by Delivery of Common Stock.  If Section 7(a)(ii) is
applicable, and if the Optionee delivers Common Stock held by the Optionee (“Old
Stock”) to the Company in full or partial payment of the exercise price for the
Option Shares elected to be purchased and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement.  Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least six
months.
 

 




BST99 1433620-3.069646.0010
 
 

--------------------------------------------------------------------------------

 



 
8. Securities Laws Restrictions on Resale.  Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the Option Shares when issued upon exercise will be of an illiquid nature
and will be deemed to be “restricted securities” for purposes of the Securities
Act.  Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom.  Unless the Option
Shares have been registered under the Securities Act, each certificate
evidencing any of the Option Shares shall bear a legend specified by the
Company.  It is the Comp0any’s intention to register the Option Shares prior to
the first scheduled vesting date with respect to this option.
 
9. Method of Exercising Option.  Subject to the terms and conditions of this
Agreement, this option may be exercised by notice, given in writing or by an
approved form of electronic transmission, to the Company at its principal
executive office, or to such transfer agent as the Company shall
designate.  Such notice shall state the election to exercise this option and the
number of Option Shares which have vested at the time of delivery of such notice
and which are being exercised and, if in writing, shall be signed by the person
or persons so exercising this option.  Such notice shall be accompanied by
payment of the full aggregate exercise price of such shares or by delivery of
required documentation pursuant to Section 7 (a) (iii), and the Company shall
deliver a certificate or certificates representing such shares as soon as
practicable after the notice and the full purchase price having been
received.  Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship).  In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.
 
10. Option Not Transferable.  This option is not transferable or assignable
except by will or by the laws of descent and distribution.  During the
Optionee’s lifetime only the Optionee can exercise this option.
 
11. No Obligation to Exercise Option.  The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.
 
12. No Obligation to Continue Service.  Neither the Plan nor this Agreement
imposes any obligation on the Company to continue the Optionee’s
employment.  Neither the Plan nor this Agreement interferes in any way with the
right of the Company to terminate the Optionee’s service at any time.
 
13. Adjustments.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.
 

 




BST99 1433620-3.069646.0010
 
 

--------------------------------------------------------------------------------

 



 
14. Withholding Taxes.  If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the appropriate amount of tax.  At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Optionee on exercise of this option.  The Optionee further
agrees that, if the Company does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Optionee will make reimbursement on demand, in cash, for the
amount underwithheld.
 
15. Disposition.  The Optionee agrees to notify the Company in writing
immediately after the Optionee transfers any Option Shares and agrees to provide
the Company with any information concerning any such transfer required by the
Company for tax purposes.
 
16. Lock-up Agreement.  The Optionee agrees that if the Company proposes to
offer for sale to the public any shares of Common Stock pursuant to a public
offering under the Securities Act of 1933, as amended (the “Act”), and if
requested by the Company or any underwriter engaged by the Company, Optionee
shall not, directly or indirectly, offer, sell, pledge, contract to sell
(including any short sale), grant any option to purchase, or otherwise dispose
of any securities of the Company held by him, her or them (except for any
securities sold pursuant to such registration statement) for such period
following the effective date of the registration statement of the Company filed
under the Act with respect to such offering, as the Company or such underwriter
shall specify reasonably and in good faith, not to exceed ninety (90) days.
 
17. Arbitration.  Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the state of Connecticut,
pursuant to the rules then obtaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.
 
18. Provision of Documentation to Optionee.  By signing this Agreement, the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.
 
19. Administration.  All questions of interpretation concerning this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in this option.
 

 




BST99 1433620-3.069646.0010
 
 

--------------------------------------------------------------------------------

 



 
20. Miscellaneous.
 
(a) Notices.  All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Optionee, to the address shown on the records of the
Company, and if to the Company, to the Company’s principal executive offices,
attention of the Corporate Secretary.
 
(b) Entire Agreement; Modification.  This Agreement and the Plan constitute the
entire agreement between the parties relative to the subject matter hereof, and
supersede all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only in accordance with the terms of the
Plan.
 
(c) Fractional Shares.  If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down to the nearest whole share.
 
(d) Issuances of Securities; Changes in Capital Structure.  Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option.  No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, spin-off, split-up or other similar change in
capitalization or event, the restrictions contained in this Agreement shall
apply with equal force to additional and/or substitute securities, if any,
received by the Optionee in exchange for, or by virtue of his or her ownership
of, Option Shares, except as otherwise determined by the Committee.
 
(e) Severability.  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
 
(f) Equitable Relief.  The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.
 
(h) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.
 